FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-55885

               Plaintiff - Appellee,             D.C. Nos.    2:07-cv-06246-RMT
                                                              2:01-cr-00564-RMT
  v.

ARMANDO GARCIA RICO,                             MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Robert M. Takasugi, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Federal prisoner Armando Garcia Rico appeals from the district court’s

denial of his 28 U.S.C. § 2255 motion for relief. We have jurisdiction pursuant to

28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rico contends that his trial counsel was ineffective for failing to appeal the

district court’s sentence following a limited remand under United States v.

Ameline, 409 F.3d 1073 (9th Cir. 2005) (en banc). Counsel here did not have a

constitutionally imposed duty to consult with Rico about an appeal and therefore

did not provide ineffective assistance by not filing an appeal. See Roe v.

Flores-Ortega, 528 U.S. 470, 480 (2000).

      Rico’s motion to supplement the record is denied. See Fed. R. App.

P. 10(e); Morrison v. Hall, 261 F.3d 896, 900 n.4 (9th Cir. 2001).

      AFFIRMED.




                                          2                                    08-55885